Citation Nr: 9902933	
Decision Date: 01/20/99    Archive Date: 02/04/99

DOCKET NO.  94-15 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a back disorder, to 
include lumbosacral myofascial pain syndrome.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Associate Counsel

INTRODUCTION

The veteran has verified active duty service from September 
1940 to November 1945, active reserve duty from May to August 
1947 and active duty for training in January 1951. 

This appeal initially came before the Board of Veterans 
Appeals (Board) from a March 1993 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied entitlement to service 
connection for residuals of a back injury.  The Board, in 
June 1994, by means of a Remand decision, requested 
additional development of the evidence.

A hearing was held before a member of the Board sitting at 
the RO in March 1994.  
In December 1998 the Board informed the veteran that the 
member of the Board who conducted his hearing was no longer 
employed by the Board.  He was informed that he was entitled 
to another hearing.  He responded that he did not want an 
additional hearing.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran and his representative contend, in essence, that 
entitlement to service connection for a back disability is 
warranted.  The veteran asserts that he initially injured his 
back in 1943.  He maintains that his back condition is due to 
the epidural anesthesia administered for his 1943 hernia 
surgery.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. § 
7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veteran has not met the 
initial burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that his claim for 
service connection for a back disorder, to include 
lumbosacral myofascial pain syndrome, is well-grounded.


FINDING OF FACT

No competent medical evidence of record which establishes 
that the veteran currently has a back disorder which is 
causally related to military service or any incident or event 
therein.


CONCLUSION OF LAW

The veterans claim for entitlement to service connection for 
a back disorder, to include lumbosacral myofascial pain 
syndrome, is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question that must be resolved with regard to a 
claim is whether the appellant has met his initial obligation 
of submitting evidence of a well-grounded claim.  See 38 
U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  A well-grounded claim is a plausible claim 
that is meritorious on its own or capable of substantiation.  
See Murphy, 1 Vet. App. at 81.  An allegation that a disorder 
should be service connected is not sufficient; the appellant 
must submit evidence in support of a claim that would justify 
a belief by a fair and impartial individual that the claim is 
plausible.  See 38 U.S.C.A. § 5107(a) (West 1991); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden of necessity will depend upon the issue presented by 
the claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).

The three elements of a well grounded claim for service 
connection are: (1)  evidence of a current disability as 
provided by a medical diagnosis; (2)  evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3)  a nexus, or link, between the inservice disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).

Service connection may be granted for a disease or injury 
incurred in or aggravated by military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  Service connection may also be 
granted for a chronic disease, i.e. arthritis, which is 
manifested to a degree of 10 Service connection may also be 
granted for a chronic disease, i.e. arthritis, which is 
manifested to a degree of 10 percent disabling within one 
year following active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991); 38 C.F.R. § 3.307, 3.309 (1998).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic." 38 C.F.R. § 3.303(b) (1998).

Continuity of symptomatology is required where the disorder 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Where the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1998).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  

Initially, the Board noted that service connection is in 
effect for the postoperative residuals, hernia repair.  A 
review of the veterans service medical records shows the 
veteran was hospitalized in December 1943.  The clinical 
history indicated that he had sprained his back.  At that 
time a right inguinal hernia was found.  While hospitalized a 
herniorrhaphy was performed.  The treatment records show no 
abnormality pertaining to the back.  The discharge diagnosis 
was hernia, right inguinal, indirect, complete, reducible.  

The remaining service medical records reflect no complaint or 
finding pertaining to the back.  The September 1945 
separation examination and an April 1947 examination showed 
no abnormality pertaining to the back.  

Following service the veteran underwent several VA 
examinations and was treated at VA and private facilities for 
several disorders.  The report of a VA examination 
administered the veteran in April 1976 showed degenerative 
changes of the mid-dorsal spine.

The veteran was afforded a VA neurological examination in May 
1976.  The examination report indicated a history of 
poliomyelitis in childhood resulting in atrophy of the left 
lower extremity which the veteran claimed was the cause of 
back pain.  

On file are treatment records from a private chiropractor, 
which show that the veteran received frequent treatments for 
back problems during 1988.  An April 1988 report shows that 
the veteran was seen after being involved in a work-related 
accident in which he hurt his back while picking up carpet.  
An accompanying workmans compensation form completed by the 
veteran indicated that, in pertinent part, he was 
experiencing back pain and that he had never injured this 
area previously.  A report of X-ray examination dated in June 
1991 arthritis and vertebral subluxations involving the 
cervical and thoracic spines.  Cervical osteoporosis was also 
diagnosed. 

The veteran was seen at a VA outpatient clinic in October 
1992.  At that time he gave a history of back pain for a 
number of years.  He also indicated that he was injured while 
in the Army, and that he had a history of disc disease.  Low 
back pain, by history, was diagnosed.  He was seen in 
November 1992.  At that time the diagnosis was lumbosacral 
myofascial pain syndrome with limitation of motion.  

A hearing before a member of the Board sitting at New York, 
New York in March 1994.  During the hearing, the veteran 
testified that when he returned from the Pacific theater, a 
student fell on him, in his capacity as a cadre instructor at 
Camp Lee, Virginia, and injured his back.  He added that he 
was taken to the hospital at that time where he was diagnosed 
with a hernia, and subsequently operated upon.  He also noted 
that he slept in a chair rather than on a bed, and that he 
experienced pain, which tended to radiate upwards.  The 
veteran indicated that he had been treated by a private 
physician, a Dr. Cobelli, for his back. The veteran also 
testified regarding his belief that the epidural anesthesia 
administered for his 1943 hernia surgery was the source of 
his current low back pain.  

A VA Form 21-4142, Authorization for Release of Information, 
received by VA in July 1994, shows that Dr. Cobelli had 
retired.

To summarize, when the determinative issue involves a 
question of medical diagnosis or medical causation, competent 
medical evidence to the effect that the claim is plausible or 
possible is required to establish a well-grounded claim.  
Grottveit, supra.  Lay assertions of medical causation, or 
substantiating a current diagnosis, cannot constitute 
evidence to render a claim well grounded under 38 U.S.C.A. § 
5107(a) (West 1991); if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded.  Id.  
While the veteran is competent to describe the symptoms 
associated with his back, a diagnosis and an analysis of the 
etiology regarding such symptoms requires competent medical 
evidence and cannot be evidenced by the appellants lay 
testimony.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

In this regard, the service medical records reflect that the 
veteran was seen for a back sprain in December 1943 and also 
underwent a spinal in conjunction with the surgery for the 
hiatal hernia.  However, no other treatment is shown to have 
been afforded the veteran for his back during subsequent 
military service.   

The first post service evidence of a back-related disorder 
was in 1976.  At that time arthritis of the dorsal spine was 
shown.  This is many years after service.  Subsequent medical 
records have confirmed the presence of lumbosacral myofascial 
pain syndrome with limitation of motion, and osteoporosis and 
arthritis cervical spine. 

As previously set forth, in order to have a well-grounded 
claim, there must be competent medical evidence, which 
establishes a relationship between the current diagnosis and 
the veterans periods of service.  See Caluza, supra.  In 
addition, no evidence of a causal relationship between the 
epidural administered the veteran in conjunction with his 
1943 hernia surgery and his claimed back disability is of 
record.  

In this regard, the veteran has not submitted any competent 
medical evidence nor is there any competent medical evidence 
of record, which establishes a nexus between any back 
disorder and the veterans active duty.  Accordingly, his 
claim is not well grounded and must be denied. 

When the Board addresses in its decision a question that has 
not been addressed by the RO, such as whether or not the 
veterans claim is well grounded, it must consider whether 
the veteran has been given adequate notice to respond and, if 
not, whether the veteran has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board 
concludes that the veteran has not been prejudiced by the 
decision herein.  The veteran was denied by the RO.  The 
Board considered the same law and regulations.  The Board 
merely concludes that the veteran did not meet the initial 
threshold evidentiary requirements of a well-grounded claim.  

The Board finds that the RO has complied with 38 U.S.C.A. § 
5103(a) (West 1991) and that the veteran has been advised of 
the evidence necessary to complete his claim.  Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995).  See Statement of the 
Case, dated in August 1993, and Supplemental Statement of the 
Case, dated in April 1998.  

The Board notes that the veteran is always free to submit new 
and material evidence to reopen the claim for entitlement to 
service connection for a back disorder, to include 
lumbosacral myofascial pain syndrome, such as medical 
evidence tending to show that he currently has a back 
disability which is related to service or an event therein.


ORDER

Entitlement to service connection for a back disorder, to 
include lumbosacral myofascial pain syndrome, is denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
